Order entered July 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00435-CV

                     IN RE HOWARD HOLLAND, Relator

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                     Trial Court Cause No. 31610-422

                                      ORDER

      Before the Court is relator’s June 11, 2021 petition for writ of mandamus.

We request that the real party in interest and respondent file their responses, if any,

to the petition for writ of mandamus on or before July 23, 2021.

      The Court DIRECTS the Clerk to send copies of this order to the Honorable

Shelton T.W. Gibbs IV, Presiding Judge, 422nd Judicial District Court; and to

Erleigh Norville Wiley, Kaufman County District Attorney.
      We FURTHER DIRECT the Clerk of the Court to mail a copy of this

order, by first class mail, to Howard Holland; TDCJ No. 01914814; Michael Unit;

2664 FM2054; Tennessee Colony, Texas 75886.

                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE




                                     –2–